Order entered November 13, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00712-CV

                              SANDRA L. SIMS, Appellant

                                             V.

                         DALLAS COUNTY, ET AL., Appellees

                    On Appeal from the 160th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. TX-16-02150

                                         ORDER
      Before the Court is appellant’s November 7, 2018 motion for an extension of time to file

a reply brief. We GRANT the motion and extend the time to December 3, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE